SIBLEY, Circuit Judge
(concurring).
I concur in overruling the motions for rehearing, but wish to add a word of explanation on two points stressed therein.
We have not held that the administrator pro tem. pending the contest over the will was or could be authorized to dispose of the estate before its owners were ascertained. Fullerton was first qualified as administrator with the will annexed, and then on contest of the will was reduced to administrator pro tem. Three and a half years later the creditors of the estate were suing, and there was no law to stop them. They were entitled to be paid whether there was or was not a valid will. In Texas, land was assets to pay debts equally with personalty. The administrator presented the situation to the probate court and asked leave to sell part of the land so as to preserve the rest of it. The court, thinking “the circumstances-of the case required” it, granted the leave. This was not a disposition of the estate, but a measure to preserve it from dissipation. The statute of 1848 permitted it.
It is argued that the administrator’s deed did not pass title in Texas because a mortgage was taken for the purchase price and never paid. The administration record shows that the court directed the employment of an attorney to enforce collection. The administrator’s returns may be understood as meaning that payment was made to the attorney, but that he did not pay the administrator. Neither Fullerton nor his successor administrator pursued the land or claimed it back for the estate. After twenty years the presumption of payment raised by the common law, which was made the law of Texas in 1840, came into operation. We cannot say after eighty years that the purchaser did not pay. The administrator’s deed stands good.